UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                           UNITED STATES

                                                     v.

                                  Major J. FOSTER CHAPMAN
                                     United States Air Force

                                               ACM 38665

                                            08 January 2015

         Sentence adjudged 1 July 2014 by GCM convened at Barksdale Air Force
         Base, Louisiana. Military Judge: Donald Eller (sitting alone).

         Approved Sentence: Dismissal, confinement for 9 months.

         Appellate Counsel for the Appellant: Major Anthony D. Ortiz.

         Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
         Oler.

                                                  Before

                            MITCHELL, WEBER, and CONTOVEROS
                                  Appellate Military Judges

          This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                  under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court